PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/744,107
Filing Date: 12 Jan 2018
Appellant(s): Hoffman et al.



__________________
Alexa J. Hunter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/11/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/28/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1,4-5,12-13 and 24-27 are newly rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2005/0232895; published: Oct. 20, 2005), in view of Millipore Sigma (SDS: Sulfosuccinic acid; revision date: Apr. 13, 2015) and Taylor et al. (US 2008/0145390; published: Jun. 19, 2008).

(2) Response to Argument
	Appellants argue that the Office action has failed to set forth any rejection of a composition including about 0.1 wt% to about 10 wt% of a primary antiviral agent that includes a polyprotic acid having a first dissociation constant of about 3 or less (Appeal Brief: p. 11-12).
	This is not found persuasive. In response, and as indicated in the rejection, Taylor is relied upon for its teaching that persistent antiviral benefits can be imparted to mammalian skin by reducing the skin pH to less than about 4 (most preferably less than about 3.25) by any safe and effective means, typically by contacting the skin with a suitable compound or composition ([0085]). That is, Taylor provides a teaching, suggestion and motivation to one of ordinary skill in the art to reduce the pH of the prima facie obvious to one of ordinary skill in the art to modify Chen by replacing one pH adjustor (HCl) with another (sulfosuccinic acid). Furthermore, it would be prima facie obvious based on the teaching of Taylor, to modify the pH of Chen to less than 4; such modification would clearly change the amount of acid (or pH adjuster) needed to change the pH. It is important to note, that the instant specification does not have a special definition of the claimed term “about” and does not provide evidence of the criticality of the claimed concentration range of the primary antiviral agent and the pH value, especially the difference between a pH of about 4.0 and that of 4.5.
	Appellants argue that there is no equivalency of sulfosuccinic acid and hydrochloric acid as recognized in the prior art (Appeal Brief: p. 12-14). Specifically, Appellants argue that the Office action indicates that the prior art discloses that nd ¶).
	This is not found persuasive. In response, Millipore Sigma teaches that sulfosuccinic acid (in a 70 wt% solution) has a pH of 1. That is, sulfosuccinic acid is a strong acid. As such is a new argument and there is no special definition of the term “pH adjustor” in the instant application, the Examiner is adding evidence to the record to make it clear how the prior art implicitly teaches that sulfosuccinic acid is a pH adjuster. This term is not often defined as it generally means an agent that adjusts the pH (a mere rearrangement of the words in the term to define the term). As evidenced by Chen et al. (note: a different reference than used in the 103 rejection; see Form 892 for citing), a “pH adjuster may be defined herein as a chemical ingredient configured to adjust the pH level of the liquid” ([0065]). Additionally, as evidenced by ChemReady (provided herein), a “pH adjuster is a chemical used to alter the pH of potential hydrogen level” (1st ¶). Furthermore, ChemReady states that “by adding a pH reagent such as an acid you can drive pH downward” (1st ¶). Based on this definition, any acid (e.g., sulfosuccinic acid) is capable of adjusting the pH and therefore, categorized as a “pH adjuster”. As stated in MPEP §2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” Therefore, in view of these definitions, sulfosuccinic acid and hydrochloric acid are both art-recognized pH adjusters.

	This is not found persuasive. In response, as indicated in MPEP 2144.06 (II), substituting equivalents known for the same purpose is a proper rationale for an obviousness rejection if the equivalency is recognized in the prior art. In the instant case, hydrochloric acid and sulfosuccinic acid are pH adjustors (refer to the response to the previous argument above for the details as to why they are known as equivalents).
	Appellants argue that the modification of Chen with Millipore Sigma and Taylor would render Chen unsuitable for its primary purpose (application to skin of a mammal) (Appeal Brief: p. 15-17). Specifically, Appellants argue that Millipore Sigma teach that sulfosuccinic acid (70% solution in water) is hazard rated H314 (“causes severe skin burns and eye damage”), if inhaled or ingested, call a physician immediately and if the eyes are contacted, rinse with water and immediately call an ophthalmologist (Appeal Brief: p. 16, 2nd ¶).
	This is not found persuasive. In response, and as indicated in the previous Advisory action, the instant rejection relies on the teachings of Chen for its antiviral compositions and with regards to the claimed acid component, Chen teaches incorporating NaCl/HCl to adjust pH to 4.5-6.5. The difference between Chen and the claimed composition is that the claimed acid component is a polyprotic acid (HCI is a monoprotic acid) and the claimed pH is about 4 or less. In order to cure these deficiencies in Chen, the Examiner relies on: (1) the teaching from Taylor, which indicates that reducing the pH to less than 4 in an antiviral composition 
	Appellants argue that one having skill in the art would have no motivation to modify the pH of Chen (Appeal Brief: p. 17-19). Appellants state that as none of the components of the composition of Taylor are disclosed by Chen, one of ordinary skill in 
	This is not found persuasive. In response, Chen teaches the use of its compositions on skin (not just genital, nasal or ophthalmic mucosa as Appellants argue) and Taylor indicates that a pH of less than about 4 is suitable for skin. Taylor also teaches that its method of using the compositions (e.g., as a skin cleanser) are done without irritating the skin ([0049], [0061]). That is, Taylor teaches treating animate and inanimate surfaces to an animate surface, especially mammalian skin ([0064]). Therefore, it is not found persuasive that the compositions of Taylor (with a pH of less than 4) are not considered safe, effective or suitable for contacting the mammalian skin.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618 


                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.